COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-06-118-CV
 
 
IN RE CADALIN, L.L.C.                                                            RELATOR
 
 
 
                                               -----------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of injunction and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of injunction is denied. 
In addition, this court vacates its April 3, 2006 order staying the
respondent=s March 31, 2006 order in trial
court cause number 67-208771-04.
 




Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL A:   CAYCE, C.J.; HOLMAN
and WALKER, JJ. 
 
DELIVERED: April 24, 2006




    [1]See
Tex. R. App. P. 47.4.